Allowable Subject Matter
Claim 1, 4, 7-16 are allowed. The following is an examiner’s statement of reasons for allowance: 
As stated in the Pre-Interview First Office Action submitted on 11/09/2021, Claims 6/13/16 were objected to as being dependent upon a rejected base claim. However, the amendments to the Claims filed on 12/06/2021 with all of the limitations from Claim 6 being applied to independent Claim 1, would now deem this case allowable over the prior art (Weinhart (US 3605142) in view of Whale et al. (US 20040129845)). Furthermore, there is no prior art on record that would teach, disclose or render obvious the claimed instant invention as the uniqueness of the geometric change with the column to create a protruding element that gradually increases from the first and second end of the holes, in combination with the claimed structural limitations, is considered an inventive feature.
As such, with both prior arts failing to disclose the instant invention in their respective ways, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/18/2021